         Case 6:19-po-05039-KLD Document 22 Filed 06/26/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                                 MISSOULA DIVISION




 UNITED STATES OF AMERICA,               6:19-PO-5039-KLD FAJD005I, FAJD005J
                                         6:19-P0-5050-KLD 9393278, FBGB0043,
                                          FBGB0049
                    Plaintiff,           6:19-PO-5051-KLD 9393277
                                          Location Code: M5
 vs.
                                          Disposition Code:    TE (Guilty)
                                                               TG(Not Guilty)
 RICHARD MCATEE,
                                          JUDGMENT IN A CRIMINAL CASE
                    Defendant.




       The Defendant, Richard McAtee, was present in court and was found guilty
following a bench trial to the charges of: FAJD005I VIOLATING ANY TERM
OR CONDITION OF A SPECIAL-USE AUTHORIZATION AND FAJD005J
STORING EQUIPMENT,PERSONAL PROPERTY OR SUPPLIES; 9393277
STORING EQUIPMENT,PERSONAL PROPERTY OR SUPPLIES; FBGB0049
ANY TYPE OF TRAFFIC OR MODE OF TRANSPORT PROHIBITED BY THE
ORDER.IT IS PROHIBITED TO POSSESS OR TRANSPORT MORE THAN 35
HEAD OF STOCK IN A PARTY OR GROUP.


       The Defendant, Richard McAtee, was found not guilty following a bench
trial to the charge of: 9393278 PARTIES CONSISTING OF OVER 15 PERSONS
THAT TRAVEL OR EAT TOGETHER AS ONE LARGE GROUP.


       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:

             1. Defendant must pay a fine in the amount of $590.00 plus $160.00
Special Assessment for a total of $750.00. Defendant must pay by check or credit
card payable to “U.S. COURTS — CVB” and mailed to CENTRAL VIOLATIONS
BUREAU,P.O. Box 780549 San Antonio, TX 78278. Defendant may also pay
online at www.cvb.uscourts.gov or to the court at 406-829-7122. Payment shall be
        Case 6:19-po-05039-KLD Document 22 Filed 06/26/20 Page 2 of 2



made by July 31, 2020.
               2. Defendant is sentenced to a period of unsupervised probation for a
term of one year. During that period, Defendant shall not violate any terms or
conditions of his Special Use Permit or any ofthe Forest Service regulations
identified in the Forest Supervisor’s Order No. F10-004-L-16.
      Pursuant to 18 U.S.C. §§ 3402 & 3742(g) and Federal Rule of Criminal
Procedure 58(g)(2)(B), Defendant has the right to appeal the judgment of
conviction and sentence imposed in this case to a United States District Court
Judge within fourteen(14)days after entry ofjudgment by filing with the Clerk of
District Court a statement specifying the judgment from which the appeal is taken,
serving a copy of the statement upon the United States Attorney (personally or by
mail), and filing a copy with Magistrate Kathleen L. DeSoto. Ifthe Defendant
appeals, he will be required to pay a $38 fee pursuant to 28 U.S.C. §1914, Fee
Schedule, subsection(10), at the time of filing your appeal. The Defendant also
will be required to furnish the District Court Judge a copy ofthe record, which
consists of the “original papers and exhibits in the case together with any transcript,
tape, or other recording of the proceedings and a certified copy of the docket
entries which shall be transmitted promptly to the clerk of court.” Fed. R. Crim. P.
58(g)(2)(C).


Date of Imposition of Judgment: June 26, 2020.


5^\\IML ^0
Date Signed '
                                                     United States Magistrate Judge
